Title: Enclosure: Uniform of the Army of the United States, December 1799
From: Hamilton, Alexander
To: McHenry, James


Uniform for the Army of the United States

   
   For The Commander In Chief

     A blue Coat, without lappels, with lining Collar and Cuffs of Buff, yellow buttons and gold epauletts of double bullion tag with fringe, each having three stars. Collar Cuffs and pocket flaps to have full embroidered edges, and the button holes of every description to be full embroidered. The fashion to be in other particulars as hereafter described.
A White or buff Vest, single breasted with skirts, and horizontal pocket flaps indented below.

   
   Breeches

   A White or buff breeches with full flaps and five buttons on each knee. The knee buckles in a line with the buttons.

   
   Hat

   A full cocked hat with a yellow button gold loop, a black cockade with a gold eagle in the Center and a white plume.

   
   Stock

   A white Stock or Neck Hand kerchief.

   
   Boots

   Long boots with stiff tops reaching to the center of the knee pan, the whole of black leather lined above with red morocco, so as just to appear.


   
   Shoes

   Shoes of such fashion as may be preferred.

   
   Spurs

   Spurs plated or gilt with gold.

   
   Buckles

   Shoe and knee buckles of gold or gilt with gold.

   
   Sword

   A Cut and thrust sword with a blade of not less than 28 nor more than 32 inches in length, its breadth near the hilt not less than an inch—its hilt of gold or gilt with gold and chaced.

   
   Surtout

   A Blue Surtout single breasted with deep flowing collar full embroidered and cuffs full embroidered, yellow buttons—faces and buff lining.

   
   cloak

   A blue Cloak, long & full, with blue standing Collar & double Capes full embroidered lining or inner facing of buff.

   
   For Major Generals

   A blue Coat of the fashion hereafter described—with lining collar cuffs and lappels of buff, plain, yellow buttons & a gold Epaulette on each shoulder of double bullion tag with fringe & with two silver stars. Vest Breeches and Hat as hereafter described the hat with a plume of black and white the black below. Stock boots spurs shoes & Buckles the same with those of the Commander in Chief but a Major General may wear pantaloons and half boots of the fashion hereafter described. Sword the same as that of the Commander in Chief except that the hilt may be plain. Surtout the same also except that the collar and cuffs shall be only edged with embroidery. Cloak the same also with the like exception. A black Stock may be worn instead of a White.

   
   For Brigadier Generals

   The same in every particular with Major Generals except that there shall be only one silver star on each Epaulette that the Plume shall be red and white the red below & that the Cloak shall have a single cape.

   
   For the Adjutant General

   The same as Brigadiers except that his plume shall be like that of the Inspector General. All his assistants to wear a similar plume.

   
   For The Quarter Master General

   The same with that of the Major & Brigadier Generals except as to the peculiarities which distinguish rank in which he must conform to his rank and except that his plume shall be black. The same plume to distinguish all his assistants.

   
   For The Inspector General

   The same with that of Major Generals except that his plume shall be black red and white the black below the red in the middle & the white above. The same plume shall distinguish all Officers in his Department.


   
   For the Civil Staff General & Regimental

   Blue Coats with lappels of blue, buttons & buckles yellow under Cloaths as hereafter described. The lining for Pay Master Generals Department Buff for the Medical Department White for the Department of Commissary of Military Stores Red for that of Provisions blue. Such of these Officers as may belong to Corps will wear the uniform of their grades & corps.
For the Infantry
A blue Coat with Collar cuffs and lappels of red, white lining and pla[i]n yellow buttons. The buttons of the collar and hips to express the number of the Regiment. The length to extend to the lower part of the knee pan. The collar standing three inches with a small button & blind button hole on each side. Each Cuff three inches deep with three buttons and ordinary blind button holes equidistant. Each lappel to be four inches at top gradually lessening to 2½ at bottom having nine or ten buttons equidistant according to the size of the person; beginning half an inch from the bottom of the collar with which the top of the lappel is to range in contact. The bottom to range with the top of the Pocket flap. A button on each hip and one in the center and one near the bottom of each hind skirt. The Pocket flap horizontal in a line with the buttons of the hips three inches deep indented below and edged with the colour of the facings; its width according to the size of the person having three buttons with as many blind button holes. Pockets of N C Off & Privates within. The width of the back, between the buttons of the H⟨ips⟩ to be half the width over the Sho⟨uld⟩ers between the back seams where they intersect the seams of the arms.
The hind Skirts to be cut straight with the middle seam of the back and to be united with the fore skirts by two buttons below. Those of the hips equidistant one in the center and the other near the bottom.
The Hind & fore skirts to be turned up and united at the ⟨–⟩ having a button in form of a Star at the place of union. The union of the skirts in the case of Non C Officers and soldiers to be fixed in the case of Com Officers to be effected by hooks & eyes admitting of occasional separation, and near the button on each side a small piece of red cloth in the form of a heart. Three hooks and eyes in front of the Coat one to admit of its being closed immediately below the collar the other two equidistant over the breast. The Coats of privates to have shoulder straps an inch wide edged with red. The ornaments of the shoulders of other coats to be as hereafter expressed.
A White Vest single breasted with round bottom sufficiently long to cover the waistband—cross or welt pockets, and when of cloth yellow buttons.
Pantaloons or overalls reaching to the quarters of the shoes one of each kind blue and one of each kind white, the latter to be worn in all cases of guards reviews and exercises of parade. The blue pantaloons to be edged with red.
Black half gaiters seven inches in length.
Stiff Black Stocks, of glaized leather for the non Com Officers and privates of plaited silk or of velvet for the officers.

   
   Qr.

   Hatts full cocked with narrow black binding, fan or hind part 8 inches broad sides and corners six inches broad; Black cockade of four inches diameter having a white eagle in the center the cockade to rise an inch above the brim. Loop and button black.
Shoes closed on the Instep by a black rosette.
The flank companies to be distinguished by plumes of red & white intermingled laterally. Those of the non Com Officers & privates of ⟨dyed⟩ worsted.


1
The several grades of Officers & persons hereafter mentioned to be thus distinguished.


2
Lt Colonels Commandant by a gold epaulette on each shoulder with double bullion tag and fringe.


3
Majors by a like epaulette on each Shoulder with single bullion tag and fringe.


4
Captains by a like Epaulette on the right Shoulder.


5
Lts. by a like Epaulette on the Left Shoulder.


6.
Cadets by a gold Strap with fringe on the left Shoulder.


7
Quarter Master sergeants & sergeant Majors by a yellow worsted Epaulette on each shoulder.


8
Serjeants by a like Epaulette on the right shoulder.


9
Corporals by a like Epaulette on the left Shoulder. All persons belonging to the army to wear a black Cockade with a small white Eagle in the Center. The cockade of N C Off & Privates to be leather with Eagles of Tin. The belts & cross belts of the N C Officers & privates to be white.



The Musicians to wear scarlet coats with blue facings and white lining of the fashion before prescribed; button holes of yellow worsted lace with frogs. The Chief Musicians to be distinguished by two epaulettes of blue worsted.


10
The Commissioned officers, except Adjutants, & the Cadets to wear a red plume. The Adjutants a black red & white plume the black below red in the middle and white above:


The aids & Secretaries of General Officers, All Officers of the Inspectorate, Assistants to the Quarter Master and Adjutant General, or to other heads of the Staff who are officers of corps shall wear the Uniforms of their respective corps and grades and shall be distinguished by the like plumes with their Generals or principals. The uniform of such aids as may not be officers of Corps shall be blue with buff facings.

11 
The Commissioned Officers Cadets and Serjeants to wear a sword of the description heretofore given. The hilts of the swords of N C officers to be of Brass or washed with brass.
12 
The officers of Companies to carry Espontoons.

13 
The swords of all Officers except Generals to be attached by a White shoulder belt three Inches broad with an oval plate three Inches by two & a half ornamented with an eagle. The belts of the generals to be black or white at their option.


The sword knots of the General officers to be gold of the officers of Cavalry gold and green silk of the officers of Artillery gold and red silk of the officers of Infantry gold & blue silk.


14
Commissioned Officers and Cadets instead of half Gaiters may wear half boots edged at top with red peaked in front and having black tassels.


15
The surtouts of Regimental Commissioned officers to be of Blue Cloth single breasted with flowing collar and cuffs of the Colour of the facings of their Coats.


16 
The Cloaks of Field Officers to be of blue Cloth with standing Collar and double Capes edged with red—half lining or inner facing of the colour of the lining of the Coat.


17
Those of Company Officers doing duty on horse back the same except that there shall be only one Cape.


18 
Officers on duty shall wear red sashes—those of commissioned Officers of silk—those of Non comd. Officers of Worsted.

19
The Officers for dress when not on duty may wear vests single breasted with skirts and pockets and horizontal pocket flaps with three buttons & as many blind button holes. Breeches with full flaps four or five buttons on each knee & knee buckles in a line with the buttons.


20
The Hair of all Regimental Officers non Commissioned Officers & privates to be dressed uniformly thus which may be formed on a thin piece of wood with a rosette of black, one and a half Inches in Diameter of Ribbon for the Officers & leather for the men.


21
The Regiments to be distinguished from each other numerically. The number of each Regiment to be expressed as here-before mentioned.


For The Corps of Artillerists
The same uniform in every particular as the Infantry except that the lining shall be red & the plume black & red intermingled laterally and that the Coats of the non commissioned Officers and privates shall have wings on the shoulders edged with red.
For The Corps of Cavalry

   
   Qr

   
A Green Coat with black Collar Cuffs and lappels (those of the Officers Velvet) Collar and lappels of the fashion of those of the Infantry each lappel having seven buttons. Cuffs indented at the upper part having each three blind button holes double and forming an angle, with one button at the point and one at each extremity of the sides; on each shoulder a strap an inch wide edged with black terminated by a small button in the line of the bottom of the collar. The Skirts to be of sufficient length fully to cover the seat turned up in front on each side with black three inches wide below and narrowing to a point at the bottom of the lappel edged behind with black terminated at bottom by a button. On each skirt three double blind button holes forming each an angle with the point below and with the like buttons as above described those of the extremities of the upper angle to range in a line with the buttons of the hips. The button holes to be yellow those of the Officers of vellum. The Epaulettes and buttons yellow. The lining white. The vest White of the fashion before described.

The Breeches of White leather.
Full Boots as before described.
A helmet of leather crowned with black horse hair and having a brass front with a mounted dragoon in act of charging. The helmets of the Officers distinguished by Green Plumes. Cloak as above described but edged with yellow instead of red.
Sword
The blade Straight, hollow, and with one sharp edge, the whole way, thirty six inches long, and an inch & a half broad at the guard, diminishing gradually to the point at six inches from the point, the opposite edge to be also made Sharp, continuing so to the point. The handle to have a hilt and double guard Sufficiently open to give a free play to the hand. The Scabbard to be of iron lined within with wood, with two rings for attaching the belt. The first three inches from the guard. The second eleven or twelve inches from the first.
